Citation Nr: 1504577	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether an April 18, 2011, Board decision that granted a 20 percent rating, but no higher from July 29, 2004, a 50 percent rating but no higher from July 17, 2008, and a 70 percent rating but no higher from July 27, 2009, for service-connected hepatitis B and C with liver complications, should be revised or reversed due to clear and unmistakable error (CUE).
(Entitlement to an effective date earlier than July 9, 2010, for the award of a 100 percent rating for service-connected hepatitis B and C with liver complications is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the appellant, alleging clear and unmistakable error in an April 18, 2011, Board decision.  The decision assigned a 20 percent rating, but no higher, from July 29, 2004, a 50 percent rating, but no higher, effective July 17, 2008, and a 70 percent rating, but no higher, effective July 27, 2009 for the Veteran's service-connected hepatitis B and C with liver complications.  


FINDING OF FACT

The Veteran has not adequately set forth allegations of clear and unmistakable error in the April 18, 2011, decision of the Board, the legal or factual basis for such allegations of error, or why the result would have been manifestly different but for the errors.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision of the Board based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The Board finds that the provisions of VCAA and its implementing regulations do not apply in the case at hand.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that the provisions of VCAA do not apply to a claim based on a previous decision having been the result of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court found that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As such, an allegation of CUE does not represent a "claim," but a collateral attack on a final decision.  The provisions of VCAA, and its implementing regulations, are not, therefore, applicable to the adjudication of the issue of CUE in a prior final decision.  In any event, in light of the favorable decision for the appellant in this case, no further discussion of VCAA or the duties to notify and assist is necessary at this point.

II.  Clear and Unmistakable Error

Effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  64 Fed. Reg. 2134 -2141 (1999) (codified at 38 C.F.R. § 20.1400 et. seq. (2014)).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) and (c).  

CUE is defined as the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  A review for CUE in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  Further, the doctrine of the favorable resolution of reasonable doubt is not applicable in determinations of whether a prior Board decision contains CUE.  38 C.F.R. § 20.1411(a).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied,

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

As a threshold matter, a claimant must plead CUE with particularity.  The motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

In the case at hand, the Veteran contends that the ratings assigned by the Board do not properly reflect the severity of his service-connected disability.  As such, the current claim is based on the Veteran's contention that the ratings assigned by the April 18, 2011, Board decision were clearly and unmistakably erroneous and should therefore be revised.  

The Board finds that the statements submitted by the Veteran do not allege clear and unmistakable error with the specificity required by 38 C.F.R. § 20.1404(b) . 

After having carefully considered the Veteran's statements, the Board finds that he has not made any sufficiently specific allegation of misapplication of law or regulations, or factual inaccuracy with the Board decision.  The motion currently before the Board does not address whether the correct facts, as they were known at the time, were not before the Board, nor does it address whether the statutory and regulatory provisions extant at the time were incorrectly applied.  The Board's reading of the Veteran's statements concludes simply that he disagrees with the ratings assigned in the April 18, 2011, rating decision and believes the ratings assigned do not properly reflect the severity of the service connected disability.  This is not a sufficient basis for a claim of clear and unmistakable error. 

Accordingly, the Board concludes that the criteria for revision or reversal of the April 18, 2011, Board decision on the basis of CUE are not met because the Veteran has failed to comply with 38 C.F.R. § 1404 (b).  As such, his arguments do not rise to the level of valid allegations of CUE and the motion is dismissed without prejudice to refiling. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404 (b).


ORDER

The claim of CUE is dismissed without prejudice to refiling.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


